 
Solar Grade Polysirieon Supply Agreement
 
Party A: OSUNG LST Co.,ltd
 
Party B: CHAOLEI MARKETING AND FINANCE Co
 
    Osung LST.,Ltd. phovoltaic company founded in Korea, is dedicated to the
research, productions sales an d after services of phovoltaic  products by solar
grade ingots and wafers. Osung had founded 4 subsidiary production sites in
Korea since 1994.
 
    CHAOLEI MARKETING AND FINANCE CO., a registered company in the State of
Florida, USA, is the exclusive sales agent of China Sichuan Chaolei Industry
Stock CO., LTD and provides proxy service for all the sales of products and
services  for Sichuan Chaolei Industry Stock CO., LTD all over the world.
Sichuan Chaolei Industry Stock CO., LTD is a private Siock Company, engaging in
the mine exploration, metallic Silicon smelting, the research and production of
the sillicon materials including polysilicon and monocrystall silicon. Sichuan
Chaolei Induslry Stock is aimed at providing the best raw materials for
photovoltaic companies, electronic information industry and chemical industry,
home or abroad.
 
In order to realize the complementrary advantage and mutual development, party A
and Party B agree to conclude the following, article after friendly
consultations in accordance with the principle of equalily and mutualbenefit.
 
Article 1. Names, Categories, Specification and Qualities of the Products
Purchased by Party A from Party B.
 
    1.  Names of One products; Solar Grade Poly Silicon
 
    2.  Technical standard of the products.
 
Party A and Party B. will sign an Agreement  ("Delivcry Agreement) at the end of
each year, beginning in 2008, designating the technical standard and the price
of the product to be delivered. This Agreement and Delivery Agreement will have
equal legal effect.  In the event that a Delivery Agreemtne cannot be executed,
this Agreement will be deemed null and void.
 
 
1

--------------------------------------------------------------------------------


 
Article 2. Supply Time and Quality of the Product
 
Supply time and qualityof the products:
 
1.
 
Time
Quality (Tons)
 
In 2009
100
 
In 2010
300
 
In 2011
500
 
In 2012
500
 
In 2013
500
 
In 2014
1000
 



 
Article 3. Packing Standard of the Products and Supply and Recycling of the
Wrappage.
 
    Packing standard, recycling of packing material, recycling methods and
pricing will be determined in the annual Delivery Agreement signed by Party A
and Party B.
 
Article 4. Place and Means of Delivery.
 
    1. Delivery place: Sichuan Chaolei Industry Stock Co., LTD  Chengdu, Sichuan
Province .
 
    2. Delivery means: Party B is responsible fo the delivery and delivering the
goods or Party A takes delivery of the goods ans transportation by itself.
 
Article 5. Time Limit of Delivery.
 
    The delivery date of  Party B shall be subject to the date the cargo
delivery notice stipulated  in the Agreement. The cargo delivery notice from
Party B shall reserve the necessary time (3-5 days) for Party A in the journey.
Takind the delivery after the date stipulated in the agreement shall be deemed
to delay in taking the delivery
 
Article 6. Prices, Payment for Goods and Settlement of the Payment.
 
    1. Price of the goods will be determined in the annual Delivery Agreement
signed by Party A and Party B.
 
 
2

--------------------------------------------------------------------------------


 
 
    2. Payment for goods: The way of payment for goods will he determined in the
annual delivery Agreement signed by Party A and Party B.
 
    3. Settlement of the payment: Payments for the goods and other payment will
be settled in accordance with the settlement measures of Citibank, NA 
 
Article 7 Acceptance of Goods
 
    1. Time of acceptance: Party A will complete acceptance within 10 days after
taking the delivery.
 
    2. Standard of acceptance: To be executed according to the rules of Delivery
Agreement signed in each year.
 
Article 8. Time and Measures of Making Objections against the Products
 
    1. If  the categories, model, specification and quaiity of the producis are
no found in compliance with the stipulations in theacceptance, Party A
shall  properly safeguard the products and submit written objections to Party
B within 30 days. During the period of payment collection, Party A is entitled
the right to dishonor part of the payment for goods which do not meet the
technical rules stipulated in the Agreement. It shall be deemed that the
products are qualified if Parly A delays in notifying of Party B or doesn't
submit notice to Party B that the products are not in complinace with ther term
stipulated in the Agreement within 30 days after receiving. the goods.
 
    2.Party A shall not make objections if the product quality is decreased due
to Party A's unsuitable usage, storage and maintance.
 
    3. Disposal of the written objections shall be completed  within 10 days.
(unless otherwise specified in these rules or both parties decide to choose
another term) after Party B receiving it from Party A,otherwise it shall be
deemed that Party B  in the objections. and disposaladvices submitted by Party
A.
 
Article 9 Liabilities for Breach of Agreement for Party A
 
    1.  If Party A cancels an order without reasons.during the Agreement term. a
penalty of 5% of the payment For goods Shall be due for payment byParty A.
 
    2 . If Party A does not submit the technology index parameter of the
products with the time stipulated in the agreement, Party A shall pay the
damages due to delay in delivery in accordance with the section of canceling an
order besides the Delivery date being extended.
 
 
3

--------------------------------------------------------------------------------


 
 
    3.  If taking delivery of the goods exceeding the time limit, a penalty or
1% of the payment for goods per day and the expenses of storage and maintenance
of the goods paid by Party B in place of Party A shall be due for payment by
Party A.
 
    4. Incase of overdue payments. Party A shall pay breach of Agreement damages
by 1% of overdue payment per day.
 
    5. In case of refusal to take delivery of the goods without good reasons, a
penalty of 5% of the payment of the goods shall be duefor the payment by Party A
in addition to the compensation  of the economic damages caused by this.
 
Article 10 Liabilities for Breach of Agreement by Party B
 
    1.  In case of not delivery on time, Party B shall pay breach of Agreement
damages in amount of 5% of the undelivered payment.
 
    2. The goods in variety, type, specification and quality rail to meet the
rules stipulated in this Agreement, both parties may consult with each other for
treatment if Party A woes to accept these goods, Otherwise, Party B may make
corrections and improvements to the goods until they meet Party A's requirement.
If Party B is unable to satisfy the requirements. Party A has the right to
return goods at Party B's expense.
 
    3 Party B shall be responsible for goods damaged due to irregular packin
Party A shall be responsible for damages resulting from the failure to store
received goods in accordance with industry standards.
 
    4.  ln case of delay in delivery, Party B shall pay breach of agreement
damages in amount of 1% of payment per day and the losses of Party B due to the
delay.
 
    5. In the event that Party B delivers goods in excess of agreed upon amounts
in Delivery Agreement. Party B shall bear the costs of storage at Party As
facility. provided that Party A shall he responsible for losses caused by Party
A's direct negligence in the storage of such goods.
 
    6 In the event that Party B delivers goods to Party A in advance of agreed
upon dales. Party A must notify Party B within l5 days of delivery of Party A's
intention to reject and return shipment at Party B's expense. If Party A does
not inform Party B of its intention to return goods within 15. days. it shall be
deemed an acceptance or goods, and Party A shall submit payment to Party B in
accordance with payment terms as defined in the delivery Agreement.
 
 
4

--------------------------------------------------------------------------------


 
Arricle 11 Force Majeure
 
If any one of the parties is unable to perform this Agreement due lo force
majeure, it shall timely notify the other party and provide proof of force
majeure so as to mitigate rho loss that may he caused to the other party. Based
on the proof, the party who is unable to perform this agreement due to force
majeure may delay or notperform parts or the whole of the agreement and is
exempted from liability in part or in whole in light of the impact of the event
of force majeure.
 
Article 12 Others
 
Penalty for breach of agreement payment of damages, custody and maintenance fees
and economy losses stipulated in the Agreement shall be paid by the way of
settlement stipulated by the bank within 10 days after the liability of
breaching party. is Specified. Payment exceeding the time limit will  be deemed
to overdue payment. Both parties shall not detain the goods or payments for
goods.for indemnification.
 
This Agreement  is subject to the laws of the State of Florida, USA.
All disputes in connection wiih the execution of this Agreement shall be settled
through direct negotiation between the parties. In the event that a settlement
cannot he reached, parties agree to submit the dispute to arbitration or the
appropriate court of law pursuant to the lawsor the State of Florida
 
This agreement is entered into as of December 12, 2007. During the period of the
implementation of  this Agreement. neither party shall amend or terminate
the agreementat will. lf there are other issues not covered in this Agreement,
both parties can discuss to supplement the agreement. The supplement parts and
this Agreement  have equal legal effect,
 
 
5

--------------------------------------------------------------------------------


 
The Agreement  has been translated into both English and Chinese. For purposes
of interpretation  of this Agreement, the English version shall govern.
 
This Agreement has two copies in original, one for each party: it has
two duplicates  which have the equal legal effect with this agreement 
 
                                                                                            
Party A: OSUNG LST CO., Ltd          Party B: Chaolei Marketing and Finance Co.
 
 
[sign.jpg]
 
 6

--------------------------------------------------------------------------------